Citation Nr: 0637362	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  04-00 299A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
shoulder injury.

2.  Entitlement to service connection for depression or other 
mental disorder, also claimed secondary to service-connected 
disabilities.  

3.  Entitlement to a compensable initial rating for residuals 
of a coccyx injury. 

4.  Entitlement to an initial evaluation in excess of 30 
percent for bilateral plantar fasciitis, prior to October 1, 
2005.  

5.  Entitlement to an increased rating for right plantar 
fasciitis, evaluated as 10 percent disabling from October 1, 
2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from January 1982 to January 
1986 and from May 1986 to October 1991.  She did not serve in 
the Persian Gulf, however.

This appeal arises to the Board of Veterans' Appeals (Board) 
from March and August 2002 rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  While those rating decisions adjudicated multiple 
claims, the veteran filed a substantive appeal addressing 
only the issues listed on page 1 of this decision.  

In a July 2005 rating decision, during the course of the 
veteran's appeal for an increased initial evaluation for 
bilateral plantar fasciitis, the RO severed service 
connection for left plantar fasciitis.  Thus, the veteran's 
claim for an increased initial evaluation for bilateral 
plantar fasciitis is limited to the time period during which 
service connection was in effect for that disability.  The 
claims on appeal are more accurately stated as listed on the 
title page of this decision.  

The veteran did not appeal the decision to sever service 
connection for left plantar fasciitis and the Board lacks 
jurisdiction to review the propriety of the severance.  
However, in October 2006, the veteran's representative raised 
the issue of clear and unmistakable error (hereinafter 
referred to as CUE) in the July 2005 rating decision.  The 
CUE claim is a new claim that has not been developed for 
Board review.  It is hereby referred to the RO for 
appropriate action.  

During a February 2002 VA examination, the veteran claimed 
that residuals of a coccyx fracture precluded working full 
time.  This is an informal claim for a total disability 
rating based on individual unemployability and is referred to 
the RO for appropriate action. 

Entitlement to service connection for depression or other 
mental disorder also claimed secondary to service-connected 
disabilities is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The service medical records (SMRs) do not reflect any 
left shoulder trauma.

2.  No medical evidence of a link between active service and 
a current left shoulder disorder has been submitted.   

3.  Residuals of a tailbone injury include only complaints of 
constant pain.  

4.  Plantar fasciitis produces pain and weakness that is 
equivalent to severe injury of each foot.  

5.  Marked pronation, extreme tenderness of plantar surfaces 
of the feet, marked inward displacement and severe spasm of 
the tendo Achilles on manipulation, which is not improved by 
orthopedic shoes or appliances, is not shown for either foot; 
loss of use of either foot is not shown.


CONCLUSIONS OF LAW

1.  Residuals of a left shoulder injury were not incurred in 
or aggravated by active military service.  38 U.S.C.A. 
§§ 102, 1110, 1111, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.303 (2006).

2.  The criteria for an initial 10 percent schedular rating 
for residuals of a coccyx injury are met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.71a, Diagnostic 
Code 5298 (2006).

3.  The criteria for an initial 30 percent schedular rating 
for right plantar fasciitis are met for the entire appeal 
period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Code 5284 (2006).

4.  The criteria for a separate initial 30 percent schedular 
rating for left plantar fasciitis are met for the period 
prior to October 1, 2005.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5284 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must tell each claimant what evidence is needed to 
substantiate a claim, what evidence the claimant is 
responsible for obtaining and what evidence VA will undertake 
to obtain.  38 U.S.C.A. § 5103(a).  VA has also undertaken to 
tell claimants to submit relevant evidence in their 
possession.  38 C.F.R. § 3.159(b) (2006).  VA must tell a 
claimant the types of medical and lay evidence that the 
claimant could submit that is relevant to establishing 
disability.  

VA has notified the veteran of the information and evidence 
needed to substantiate her claims.  VA provided notice 
letters in April 2001, June 2002, August 2003, September 2005 
and in September 2006.  These letters informed the veteran of 
what evidence is needed to substantiate the claims, what 
evidence she was responsible for obtaining, and what evidence 
VA would undertake to obtain.  

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claims.  VA 
examination reports are associated with the claims files.  
All identified evidence has been accounted for to the extent 
possible.  38 U.S.C.A. § 5103A (b)-(d); see also 38 C.F.R. 
§ 3.159(c).  VA sent its first notice letter prior to the 
initial adverse decision, as desired by the Court in 
Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).   

In Short Bear v. Nicholson, 19 Vet. App. 341, (2005), the 
Court determined that only VA's failure to point out what 
evidence is needed to substantiate the claim would be 
unfairly prejudicial to the veteran.  Because VA has pointed 
out what evidence is needed, no unfair prejudice has 
resulted.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, the Court 
held that the VA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date for service 
connection for the disability.  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

In September 2006, VA supplied the notices set forth in 
Dingess.  If the veteran is dissatisfied with the effective 
date that will be assigned by the RO for the 10 percent 
rating for residuals of a coccyx injury, she is invited to 
submit an NOD in accordance with appeal instructions that 
will be issued with the rating decision.  

Service Connection for the Left Shoulder

Service connection will be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 
(West 2002), 38 C.F.R. § 3.303(a) (2006).  

Each disabling condition shown by SMRs, or for which the 
veteran seeks service connection, must be considered on the 
basis of the places, types, and circumstances of his service 
as shown by service records, the official history of each 
organization in which he served, his medical records, and all 
pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).  

"Direct" service connection may be granted for any disease 
not diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002). 

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

The veteran has claimed that although she injured her left 
shoulder during active service, she did not seek treatment 
for the injury until after active service.  Her SMRs, 
likewise, do not reflect any left shoulder injury.  They 
reflect that she slipped and injured her coccyx in 1988 and 
that she tripped on a sidewalk in October 1990, causing 
abrasions to both knees and hands; they do not contain a 
shoulder-related complaint or notation of injury.

An October 13, 1993, Quantico Naval Medical Clinic report is 
the earliest-dated clinical evidence of shoulder pain.  It 
notes a roughly 1-year history of dull aching left shoulder 
pain.  The assessment was chronic myofacial pain syndrome.  A 
December 1993 report notes mild rotator cuff strain, strain 
of left deltoid, and questionable fibromyalgia.  
Significantly, however, it notes that there was no history of 
shoulder injury.  A February 1994 Quantico Naval Medical 
Clinic report notes persistent left shoulder pain without any 
history of trauma.  Fibromyalgia was assessed.  

An October 1994 Bethesda Naval Hospital report reflects a 2-
year history of left shoulder pain that had increased in the 
recent six months.  A November 1994 report mentions that 
there was no history of a known precipitating event.  A July 
1995 report again notes no history of left shoulder injury.  

In her March 2001 original claim for benefits, the veteran 
reported that she injured the left shoulder on August 3, 
1991.  In April 2002, however, she reported that the left 
shoulder was injured on August 30, 1991, and that this was 
noted in her SMRs.  

A February 2002 VA compensation examination report contains a 
diagnosis of a current left shoulder disorder, chronic left 
rotator cuff tear.  A March 2003 VA examination report 
contains a diagnosis of left rotator cuff tendonitis and a 
medical opinion finding the disorder to be unrelated to 
active service.

In January 2004, the veteran reported that on August 30, 
1991, she was pregnant and on bed-rest.  She did not allege 
that she injured her shoulder that day. 

In this case, there is no competent evidence linking a left 
shoulder disorder to active service.  When the determinative 
issue involves a question of medical diagnosis or causation, 
as here, only individuals possessing specialized training and 
knowledge are competent to render an opinion.  38 C.F.R. 
§ 3.159; Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  The veteran does not possess any specialized 
training and it is not contended otherwise.  Thus, any claim 
she may have made regarding the cause of her left shoulder 
injury cannot be afforded any weight.  

Also significant in this case are the absence of any SMR 
notation of a left shoulder injury and the fact that post 
service medical records specifically record that shoulder 
pain began after active service with no history of trauma to 
that shoulder.  These are important medical records because 
they tend to lower the persuasive value of the veteran's more 
recent allegations of an in-service shoulder injury.  Because 
these records controvert her allegations, the Board finds her 
recollection of events unpersuasive.  See Cartright v. 
Derwinski, 2 Vet. App. 24 (1991) (lay evidence alone may be 
sufficient to place the evidence in equipoise and thus, under 
38 U.S.C. § 5107(b), establish entitlement to benefits).  

After considering all the evidence of record, the Board finds 
that the preponderance of it is against the claim of service 
connection for residuals of a left shoulder injury.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  The claim of 
entitlement to service connection for residuals of a left 
shoulder injury is therefore denied.  

Disability Ratings

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2006).  
Diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4.  

The entire medical history is reviewed when making disability 
evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. 
App. 589, 592 (1995).  

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records. 
38 C.F.R. § 4.2.  

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  38 C.F.R. § 4.10.

In cases such as this where the veteran has appealed the 
initial rating assigned after service connection is 
established, the Board considers the initial rating from the 
initial effective date forward rather than treating the claim 
as one for an increased rating.  Fenderson v. West, 12 Vet. 
App. 119, 126-7 (1999).  

Residuals of Coccyx Injury

Residuals of a coccyx injury are currently rated 
noncompensable under Diagnostic Code 5298.  Under Diagnostic 
Code 5298, painful residuals of a coccyx removal (partial or 
complete) warrant a 10 percent rating.  Absent pain, a 
noncompensable rating is warranted.  38 C.F.R. § 4.71a, 
Diagnostic Code 5298 (2006).  

During a February 2002 VA compensation examination, the 
veteran reported chronic, recurring pain in the tailbone 
region that flares-up 5 to 6 times per week, lasting 16 hours 
per flare-up.  She took Tylenol(r) 3 and Vicodin(r) for the pain.  
She claimed that this and other pains preclude working a full 
time job as a clerk because she cannot sit for 8 hours per 
day.  According to a March 2003 VA general medical 
examination report, the veteran had not worked since November 
2002.  A March 2003 orthopedic compensation examination 
report does not mention any coccyx-related complaint.  During 
a December 2004 VA orthopedic compensation examination, the 
veteran reported constant tailbone pain with flare-ups after 
sitting long periods.  X-rays were normal.  The diagnosis was 
coccyx fracture.  

It appears from the above that the residuals of a coccyx 
injury are manifested by constant pain only.  38 C.F.R. 
§ 4.40 stresses that a part which becomes painful on use must 
be regarded as seriously disabled.  Because the tailbone 
becomes painful on use, it must be regarded as seriously 
disabled.  

Comparing these manifestations with the criteria of the 
rating schedule, the criteria for a schedular 10 percent 
rating under Diagnostic Code 5298 are more nearly 
approximated.  The criteria are more nearly approximated 
because pain on use is shown, even though the coccyx has not 
been partially or completely removed.  

After considering all the evidence, the Board finds that it 
favors the claim.  An initial 10 percent schedular disability 
rating for residuals of a coccyx injury is therefore granted.  

Bilateral Plantar Fasciitis Rating prior to October 1, 2005

In a March 2002 rating decision, the RO granted service 
connection for bilateral plantar fasciitis and assigned a 30 
percent rating under Diagnostic Code 5299-5276, effective 
from March 30, 2001.  The veteran appealed for a higher 
initial rating for bilateral plantar fasciitis.  The service-
connected disability of plantar fasciitis is not specifically 
listed in the rating schedule.  When an unlisted condition is 
encountered, it is permissible to rate the condition under a 
closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.  The 
assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  When an unlisted 
disease, injury, or residual condition is encountered 
requiring rating by analogy, the diagnostic code number will 
be "built-up" as follows: The first 2 digits will be 
selected from that part of the schedule most closely 
identifying the part, or system, of the body involved; the 
last 2 digits will be "99" for all unlisted conditions.  38 
C.F.R. § 4.27.  Hence the assignment of Diagnostic Code 5299 
for the veteran's plantar fasciitis.  The diagnostic code 
after the hyphen identifies the diagnostic code the RO used 
as analogous to evaluate the veteran's service-connected 
condition. 

A February 2002 VA examination reports reflects that 
manipulating the right foot produced a foot cramp.  
Significant pes planus was noted.  In April 2002, the veteran 
reported that her orthotics provided no relief.  During a 
March 2003 VA examination, the veteran reported that plantar 
fasciitis continued to be painful.  Strength of foot muscles 
was decreased and range of motion of foot joints was 
decreased.  The diagnoses included bilateral plantar 
fasciitis, pain, and peroneal weakness, bilateral.  The 
examiner attributed inability to stand or walk for extended 
periods to her service-connected disability.  VA outpatient 
treatment reports reflect whirlpool and massage therapy for 
the feet at various times.  An April 2004 report notes 
knotting musculature in the bilateral arches.  

A December 2004 VA examination report reflects that the 
veteran took Motrin(r) and Naprosyn(r) for pain.  She wore both 
orthotics and custom molded shoes, which provided some 
relief.  She reported that the disorder required frequent 
work breaks and time off from work.  The examiner found a 
flat left foot, old stress fractures, limitation of motion of 
various metatarsals and proximal interphalangeal joints, and 
toenail and skin fungal infections.  A January 2005 VA 
examination report is identical to the December 2004 report. 

A May 2005 VA outpatient treatment report reflects that a 
left ankle brace was issued but did not help.

Private medical reports reflect foot treatment.  K. Siepert, 
D.P.M., reported in July 2000 that the veteran had plantar 
fasciitis with functional hallux limitus and painful plantar 
fasciae.  Palpation of the plantar fasciae produced intense 
pain.  The right metatarsophalangeal joint exhibited painful 
motion.  Other joints of the feet were painful as well, 
especially while bearing weight.  

The above-mentioned manifestations must be compared to the 
rating criteria to determine whether a rating higher than 30 
percent is warranted for bilateral involvement.  Under 
Diagnostic Code 5276, a 50 percent rating is warranted for 
pronounced bilateral acquired flatfoot (pes planus) 
manifested by marked pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward displacement and severe 
spasm of the tendo achillis on manipulation, which is not 
improved by orthopedic shoes or appliances.  A 30 percent 
rating is warranted if the above symptoms are unilateral.  

A 30 percent rating is warranted for severe bilateral 
acquired flatfoot, manifested by objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated indication of swelling on use, 
characteristic callosities.  A 20 percent rating is warranted 
if the above symptoms are unilateral.  

The Board finds no evidence that, for the period prior to 
October 1, 2005, bilateral plantar fasciitis more nearly 
approximates the criteria for a rating greater than 30 
percent under Diagnostic Code 5276.  The required indicia of 
disability for a 50 percent rating under this code, that is, 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and severe spasm of the 
tendo Achilles on manipulation, which is not improved by 
orthopedic shoes or appliances, are not more nearly 
approximated.  

It is appropriate to point out that Diagnostic Code 5276 
applies only to flat feet and the veteran's flat feet are not 
service-connected.  Thus, the Board will consider other codes 
that are more appropriate for rating a foot disorder such as 
plantar fasciitis.  

The Board finds that plantar fasciitis is more appropriately 
rated under Diagnostic Code 5277 or 5284.  See Fenderson v. 
West, 12 Vet. App. 119, 128 (1999) (plantar fasciitis could 
be rated under code 5277 or 5284).  Because the maximum 
rating available under Diagnostic Code 5277 (weak foot, 
bilateral) is 10 percent, it need not be discussed further.  

The maximum rating offered under Diagnostic Code 5284 (foot 
injuries, other) is 40 percent for loss of use of the foot.  
Loss of use of the foot is not shown and need not be 
discussed further.  Significantly, however, Diagnostic Code 
5284 offers a 30 percent rating where there is a severe foot 
injury.  Moreover, there is no prohibition from applying this 
rating to each foot.  Keeping in mind that the RO has found a 
condition analogous to severe flat foot, the Board must 
consider a rating for severe injury of each foot.  

Thus, the only remaining inquiry is whether a 30 percent 
rating should be assigned for "severe" residuals of foot 
injury, or whether the 30 percent rating already assigned 
under Diagnostic Code 5276 should remain.  In Fenderson, Id, 
the Court discussed the importance of considering 38 C.F.R. 
§§ 4.40 and 4.45 in relation to plantar fasciitis.  The Court 
also stressed that the holding of DeLuca v Brown, 8 Vet. App. 
202 (1995) should be applied.  Because § 4.40 requires that 
we consider weakness to be as important as limitation of 
motion and that a painful part be considered seriously 
disabled and because DeLuca calls for consideration of a 
higher rating for additional disability due to weakness and 
or pain on use, the Board will resolve any remaining doubt in 
favor of the veteran and find that the criteria for a 30 
percent rating under Diagnostic Code 5284 are more nearly 
approximated.  

The Board finds no restriction from applying a 30 percent 
rating to each foot under Diagnostic Code 5284.  A 30 percent 
rating will therefore be granted for right plantar fasciitis 
and a separate 30 percent rating will be granted for left 
plantar fasciitis under Diagnostic Code 5284 for that portion 
of the appeal period prior to October 1, 2005. 

Right Plantar Fasciitis Rating from October 1, 2005.

The right foot is currently rated 10 percent disabled under 
Diagnostic Code 5276.  As noted above, the RO had analogously 
rated bilateral plantar fasciitis 30 percent under Diagnostic 
Code 5276.  When the RO severed service connection for the 
left foot, the service-connected right foot became a 
unilateral condition.  The rating criteria of Diagnostic Code 
5276 further states that where severe flatfoot is unilateral, 
a 20 percent rating is warranted.  Thus, it appears that the 
right foot qualifies for a 20 percent rating under Diagnostic 
Code 5276.  However, as noted above, because flat feet are 
not service-connected the use of Diagnostic Code 5276 is 
questionable.  

As noted above, Diagnostic Code 5284 offers a 30 percent 
rating for other foot injury where severe.  Thus, the only 
remaining inquiry is whether a 20 percent rating should be 
assigned under Diagnostic Code 5276 for unilateral 
involvement at the "severe" level, or whether a 30 percent 
rating should be assigned for "severe" foot injury.  
Considering the evidence of pain on use and peroneal weakness 
and considering the tenets of §§ 4.40,4.45, and DeLuca, 
supra, the Board will again resolve any remaining doubt in 
favor of the veteran and grant a 30 percent rating for right 
foot plantar fasciitis under Diagnostic Code 5284 for the 
period beginning on October 1, 2005.  This grant amounts to a 
continuation of the 30 percent initial rating assigned for 
the period prior to October 1, 2005.  

Extraschedular Consideration

The provisions of 38 C.F.R. § 3.321(b) (2006) will not be 
addressed because an implied claim for an extraschedular 
total disability rating based on individual unemployability 
has been referred to the RO for action.  


ORDER

Entitlement to service connection for residuals of a left 
shoulder injury is denied.

Entitlement to an initial 10 percent schedular rating for 
residuals of a coccyx injury is granted. 

Entitlement to an initial 30 percent rating for right plantar 
fasciitis is granted for the entire appeal period, subject to 
controlling regulations governing the payment of monetary 
benefits.

Entitlement to an initial 30 percent rating for left plantar 
fasciitis is granted for the period prior to October 1, 2005, 
subject to controlling regulations governing the payment of 
monetary benefits.  


REMAND

Although the SMRs reflect dysthymic affect in May 1988, an 
October 1989 re-enlistment examination report reflects that 
the veteran was psychiatrically sound.  

In March 2002, the RO granted service connection for 
bilateral plantar fasciitis, chronic lumbar strain, left 
obdurator nerve entrapment (groin area), residuals of right 
foot stress fracture, and residuals of coccyx fracture.  
Thus, service connection is in effect only for medical 
conditions.  

After mental examination in May 2003, a VA clinical 
psychologist offered Axis I diagnoses of pain disorder 
associated with psychological factors, chronic; and, 
dysthymic disorder.  The psychologist cautioned that the 
veteran's "physical ails" are valid.  

According to the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, DSM-
IV(r), a diagnosis of pain disorder associated with 
psychological factors is offered where psychological factors 
are judged to have the major role in the existence of the 
pain and the general medical condition does not have a major 
role.  

VA cannot deny secondary service connection on the basis that 
the service-connected disability does not play the "major" 
role.  This is because secondary service connection hinges 
only on whether a secondary disability is "proximately due" 
to service-connected disability.  38 C.F.R. § 3.310.  Thus, 
even where service-connected disability plays a less-than-
major role in causing or aggravating a non-service-connected 
disability, where it is at least as likely as not that the 
service-connected disability has increased the severity of a 
non-service-connected disability, secondary service-
connection is warranted.  38 U.S.C.A. § 5107(b); Allen v. 
Brown, 7 Vet. App. 439, 448, 449 (1995).

The medical questions to be addressed on REMAND are (1) 
whether service-connected medical conditions have played any 
role in causing or aggravating the pain disorder associated 
with psychological factors; and, (2) whether service-
connected medical conditions have caused or aggravated the 
veteran's dysthymic disorder.  Especially noteworthy is that 
an SMR notes a dysthymic affect and the current Axis I 
diagnoses include dysthymic disorder.  Thus, the VA mental 
disorder examination report of May 2003 must be returned to 
the clinical psychologist for an addendum opinion, as it does 
not contain the necessary information.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims files to the 
clinical psychologist who examined the 
veteran on May 28, 2003.  At the time of 
this writing, the service-connected 
disabilities are right plantar fasciitis, 
lumbar strain, left obdurator nerve 
entrapment, residuals of a right foot 
fracture, and residuals of a coccyx 
fracture.  The psychologist is asked to 
review the claims files and prepare an 
addendum report that answers the 
following:

I.  Address whether it is at least 
as likely as not (50 percent or 
greater probability) that either 
Axis I mental disorder (pain 
disorder and/or dysthymic disorder) 
was caused by service-connected 
disabilities.  

II.  If the answer to question I is 
"no", then address whether it is 
at least as likely as not (50 
percent or greater probability) that 
either pain disorder and/or 
dysthymic disorder has been 
aggravated by i.e., made worse by, 
service-connected disabilities.  

The psychologist should offer a rationale 
for any conclusion in a legible report.  
If any question cannot be answered, the 
psychologist should state the reason.  
The veteran may be reexamined if 
necessary.  If the specified psychologist 
is unavailable or feels unqualified, a 
qualified substitute may be used.  

2.  Following the above, the AMC should 
review all the relevant evidence and 
readjudicate the claim of entitlement to 
service connection for depression or 
other mental disorder.  If the desired 
benefits are not granted, an appropriate 
supplemental statement of the case (SSOC) 
should be issued.  The veteran and her 
representative should be afforded an 
opportunity to respond to the SSOC before 
the claims folder is returned to the 
Board.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
M. E. LARKIN 
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


